UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                              UNITED STATES

                                                        v.

                                First Lieutenant CALYX E. HARRELL
                                         United States Air Force

                                                  ACM 38538

                                                  1 July 2015

            Sentence adjudged 6 November 2013 by GCM convened at Scott
            Air Force Base, Illinois. Military Judge: Christopher A. Santoro.

            Approved Sentence: Dismissal, confinement for 198 days, and forfeiture of
            all pay and allowances.

            Appellate Counsel for the Appellant: Major Christopher D. James and
            Douglas L. Cody, Esquire.

            Appellate Counsel for the United States: Major Meredith L. Steer;
            Major Daniel J. Breen; and Gerald R. Bruce, Esquire.

                                                     Before

                                    ALLRED, HECKER, and TELLER
                                       Appellate Military Judges

                                        OPINION OF THE COURT

             This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                 under AFCCA Rule of Practice and Procedure 18.4.


ALLRED, Chief Judge:

       Pursuant to a pretrial agreement at a general court-martial, the appellant pleaded
guilty to wrongful use of marijuana in violation of Article 112a, UCMJ, 10 U.S.C.
§ 912a, and she conditionally pleaded guilty to wrongful possession of marijuana and
drug paraphernalia in violation of Articles 112a and 133, UCMJ, 10 U.S.C. §§ 912a,
933.1 A panel of officers sentenced the appellant to a dismissal, 198 days confinement,
1
 In accordance with the pretrial agreement, the appellant pleaded not guilty to: using and possessing “spice,”
possessing lysergic acid diethylamide (LSD), making a false statement, distributing “spice,” and fraternization, in
and forfeiture of all pay and allowances. This sentence was approved by the convening
authority.

        Before us, the appellant argues (1) a civilian police officer violated her
constitutional rights when he extended a traffic stop to accomplish a canine-sniff of her
vehicle; (2) the canine-sniff of her vehicle violated the Fourth Amendment 2; (3) certain
charges and specifications against her were withdrawn and then improperly re-referred to
trial; (4) her sentence was inappropriately severe; (5) her adjudged and approved
dismissal cannot be executed because she has already received an honorable discharge;
(6) the military judge abused his discretion by refusing to recuse himself; and (7) she is
entitled to new post-trial processing because the staff judge advocate (SJA) who advised
the convening authority testified at trial. Finding no error prejudicial to the substantial
rights of the appellant, we affirm.3

                                                 Background

       The charges against the appellant arose in essentially three stages. The first
involved a random drug urinalysis (hereafter “the UA charge”). On 24 April 2012, the
appellant’s commander ordered urinalysis testing of all members in the squadron. The
appellant’s urine tested positive for Tetrahydrocannabinol (THC), and a charge of
wrongful use of marijuana was preferred on 12 July 2012. In accordance with the
recommendation of the Article 32, UCMJ, investigating officer (IO), the convening
authority referred the charge and specification to a general court-martial (GCM) on
3 August 2012.

       The second set of charges flowed from a traffic stop in Ohio (hereafter “the Ohio
charges”). Shortly after midnight on 4 August 2012, the appellant was stopped for
speeding by a civilian police officer near Solon, Ohio. In searching her vehicle, the
police found marijuana and glass pipes bearing marijuana residue. The appellant was
taken to a local jail where she removed a glass jar and a baggie from her pants which
contained more marijuana. At the jail, the appellant allegedly denied to the police that
she was a member of the Air Force and falsely stated that she was unemployed. On
17 September 2012, the appellant’s commander preferred additional charges against the
appellant for making a false statement and for possessing marijuana and drug
paraphernalia. A new IO was appointed to conduct a second Article 32 Investigation.
On 11 October 2012, the IO recommended the additional charges be referred to a GCM



violation of Articles 92, 112a, 133 and 134, UCMJ, 10 U.S.C. §§ 892, 912a, 933 and 934. These specifications and
their affected charges were withdrawn and dismissed by the convening authority after arraignment.
2
  U.S. CONST. amend IV.
3
  The court-martial order (CMO) contains a minor error. The CMO describes the single allegation under Charge IV
as “Specification 1”, when it was in fact correctly listed on the Charge Sheet as merely “Specification.” We order
promulgation of a corrected CMO.


                                                        2                                            ACM 38538
and, soon thereafter, the convening authority referred the Ohio charges to the GCM
before which the UA charge remained pending.

       The third set of charges arose from disclosures made by an Air Force member,
then-Senior Airman B (hereafter the “SrA B charges”). On 12 October 2012, as a result
of her own positive test for THC, SrA B was interviewed by members of the Air Force
Security Forces and made statements implicating the appellant in further wrongdoing.
On 19 October 2012, the convening authority directed that the UA charge and the Ohio
charges (referred to trial on 3 August 2012 and 17 October 2012, respectively) be
withdrawn and dismissed without prejudice.

       After additional investigation, new charges were preferred on 19 November 2012.
These included the original UA and Ohio charges, along with the SrA B charges of
possessing and using spice, possessing LSD, distributing spice, communicating a threat,
and fraternization. The SrA B charges were investigated by the same IO who had
conducted the appellant’s second Article 32 Investigation involving the Ohio charges. In
an Addendum (dated 21 November 2012) to his report from the second Article 32
hearing, the IO recommended that the UA charge, the Ohio charges, and the SrA B
charges all be referred to trial by GCM. On 21 December 2012, the convening authority
acted in accordance with that recommendation.

        The appellant was arraigned on 22 March 2013. On 17-19 June 2013, the military
judge convened trial at Scott AFB and ruled on several motions. The judge’s rulings did
not impact the UA charge or the Ohio charges. Two rulings, however, significantly
affected the SrA B charges. First, in response to a defense claim that the government had
failed to meet requirements of Rule for Courts-Martial (R.C.M.) 405 and 406, and
pursuant to R.C.M. 906(b)(10), the military judge ordered that Specification 3 of
Charge II (possession of LSD) be severed from the remaining charges and
specifications.4 Second, in a related ruling finding that the government had failed to meet
its discovery obligations, the military judge ordered the convening authority “to re-open
or conduct anew the pretrial investigation” of all the SrA B charges, including the
now-severed specification alleging possession of LSD. The military judge further
ordered the SJA to provide a new advice to the convening authority pursuant to
Article 34, UCMJ.

        There followed a hiatus in the trial, during which the SrA B charges were
investigated at an additional Article 32, UCMJ, hearing. Trial proceedings resumed from
4-6 November 2013, at which time the appellant raised further motions. Pursuant to a
pretrial agreement with the convening authority, the appellant then pleaded guilty to the
UA Charge and conditionally pleaded guilty to the Ohio charges, with the exception of
4
  The military judge found the government’s evidence for the specification alleging LSD possession was so weak
that it was unlikely to survive a motion for a finding of not guilty, and therefore its litigation with the other pending
charges at trial would unfairly prejudice the appellant.


                                                           3                                                ACM 38538
the allegation of making a false statement, which had by then been dismissed by the
convening authority. Upon the military judge’s finding the appellant’s guilty pleas
provident, the convening authority withdrew and dismissed the remaining SrA B charges.
Additional facts pertinent to the appellant’s assignments of error are discussed below.

                            I. Lawfulness of the Traffic Stop

       During the early morning hours of 4 August 2012, Officer RS of the Solon, Ohio,
Police Department was parked along a local highway, operating his radar unit and
specifically looking out for potentially impaired drivers. He observed a silver Kia
traveling approximately 80 miles per hour (MPH) in the 60 MPH zone. When he pulled
the vehicle over, the officer approached the passenger door and found the appellant alone
inside. The entire traffic stop was recorded by the patrol car’s dashboard camera.

       As the appellant handed him her out-of-state driver’s license, Officer RS observed
that her hair was messy and she looked to be unclean. Her eyes were not fully open and,
in his opinion, she “appeared to be high or under the influence of something,” although
he did not smell alcohol. When responding to routine questions about her destination and
speed, the appellant seemed increasingly nervous. Her hands were shaking, there were
long pauses before she gave answers, and she sometimes mumbled.

       The appellant told the officer that she was traveling from Saint Louis, Missouri, on
her way to a local campground the officer knew to be a location for illegal drug activity.
The officer became concerned about drug trafficking when he considered the appellant
was from out-of-state, was driving a rental car, and was going to an area known for drug
use. In the officer’s fifteen years of law enforcement, he had never known anyone
stopped on their way to that campground who was not in possession of drugs.

      Officer RS returned to his car and asked that a canine unit respond to his location.
Because the appellant had an out-of-state driver’s license, he radioed her license
information to his dispatcher to check on its status.

       Before Officer RS received a response about her license, the appellant got out of
the car and lit a cigarette, despite his prior instruction that she remain in her vehicle.
Suspecting she may be trying to distance herself from contraband in her vehicle, Officer
RS left his car and approached her. Observing further signs of nervousness, he asked the
appellant where the drugs were. She did not answer him but instead asked him questions
in response. He also observed her making “target glances” into the vehicle as he asked
about drugs. Based on his training, Officer RS took this as an indication she knew there
were drugs in the car. He told her that a canine unit was on the way and, when she asked
why, he responded that she “fit the profile” or words to that effect.




                                             4                                   ACM 38538
       While Officer RS was talking to the appellant next to her car and waiting for a
response to the license inquiry, two more police officers arrived at the scene—six
minutes after the traffic stop began. One of them, Officer MT, was accompanied by a
working dog named Stryker.5 The two walked around the appellant’s vehicle, and
Stryker alerted near the driver’s side door, indicating that he had detected the odor of
contraband. This occurred within four minutes of Officer MT’s arriving on the scene.
Marijuana and drug paraphernalia were found during a subsequent search of the
appellant’s car.

       Prior to entering pleas in this case, the appellant filed a motion to suppress the
evidence obtained after the traffic stop. At trial, the appellant contended that Officer RS
unreasonably prolonged the duration of this traffic stop and impermissibly broadened its
scope in order to conduct the dog-sniff that ultimately led to the discovery of drugs in her
car. The military judge denied the defense motion.6

       We review a military judge’s ruling on a motion to suppress for abuse of
discretion. United States v. Rodriguez, 60 M.J. 239, 246 (C.A.A.F. 2004). We review his
factfinding under the clearly-erroneous standard and conclusions of law under the
de novo standard. Id. “On mixed questions of law and fact . . . a military judge abuses
his discretion if his findings of fact are clearly erroneous or his conclusions of law are
incorrect.” United States v. Ayala, 43 M.J. 296, 298 (C.A.A.F. 1995). “In reviewing a
ruling on a motion to suppress, we consider the evidence ‘in the light most favorable to
the’ prevailing party.” United States v. Reister, 44 M.J. 409, 413. In issuing his ruling,
the military judge made findings of fact which are supported by the record and which the
appellant does not contest on appeal. He also made conclusions of law which we review
de novo.

       The Fourth Amendment7 protects individuals from unreasonable searches and
seizures. Because the temporary detention of individuals during a traffic stop is
considered a “seizure” within the meaning of the Fourth Amendment, it is “subject to the
constitutional imperative that it not be ‘unreasonable’ under the circumstances.” Whren
v. United States, 517 U.S. 806, 810 (1996). “The touchstone of the Fourth Amendment is
reasonableness.” Florida v. Jimeno, 500 U.S. 248, 250 (1991).

      There is no bright-line rule concerning the length of a “reasonable” stop—all the
circumstances must be considered. United States v. Sharpe, 470 U.S. 675, 685–86
5
  Both Officer MT and Stryker had completed canine training programs and were certified in accordance with the
requirements of the State of Ohio and a national certifying agency. Stryker was trained to detect and alert on heroin,
cocaine, methamphetamine, ecstasy, and marijuana.
6
  Pursuant to a pretrial agreement with the convening authority and Rule for Courts-Martial (R.C.M.) 910 (a)(2), the
appellant then entered conditional pleas of guilty to Specification 2 of Charge II (possessing marijuana) and
Specification 1 of Charge III (possessing drug paraphernalia), reserving the right to review the military judge’s
ruling notwithstanding her guilty plea.
7
  U.S. Const. amend. IV.


                                                          5                                              ACM 38538
(1985). A lawful traffic stop may not be prolonged, however, beyond the time
reasonably required to effectuate its purpose. Rodriguez v. United States, 135 S. Ct. 1609,
1612 (2015); llinois v. Caballes, 543 U.S. 406, 407 (2005). “A police stop exceeding the
time needed to handle the matter for which the stop was made violates the Constitution’s
shield against unreasonable seizures.” Rodriguez, 135 S. Ct. at 1612. The authority for
the seizure ends “when the tasks tied to the traffic infraction are—or reasonably should
have been—completed.” Id. at 1614; see also United States v. Sharpe, 470 U.S. 675, 676
(1985) (stating that when determining the reasonable duration of the stop, “it [is]
appropriate to examine whether the police diligently pursued [the] investigation”). This
includes verifying the driver’s license, checking for outstanding warrants, and inspecting
the car’s registration and insurance. Rodriguez, 135 S. Ct. at 1615.

       Police may, however, extend an otherwise-completed traffic stop, including to
conduct a dog-sniff, if, during the initial traffic stop, the officer develops a “reasonable
suspicion” that the individual is engaged in other criminal activity. Rodriguez, 135 S. Ct.
at 1612, 1615. In determining whether reasonable suspicion exists such that a traffic stop
can be extended, the officer “may consider a series of acts which are innocent in
themselves, but which, taken together, warrant further investigation.” United States v.
Robinson, 58 M.J. 429, 433 (C.A.A.F. 2013). The Supreme Court has defined
“reasonable suspicion” as a “particularized and objective basis for suspecting” criminal
conduct under a totality of the circumstances. United States v. Cortez, 449 U.S. 411,
417–18 (1981).

              Reasonable suspicion is a less demanding standard than
              probable cause not only in the sense that reasonable suspicion
              can be established with information that is different in
              quantity or content than that required to establish probable
              cause, but also in the sense that reasonable suspicion can arise
              from information that is less reliable than that required to
              show probable cause.

Alabama v. White, 496 U.S. 325, 330 (1990).

       Here, the defense did not dispute that the initial traffic stop was lawful at its outset
and that the officer had probable cause to believe the appellant had committed a traffic
violation. The appellant contends, however, that the officer unreasonably prolonged the
duration of that stop without reasonable suspicion that she was involved in other criminal
conduct. We disagree.

       First, the original traffic stop was not complete at the time the canine unit arrived
and performed the dog-sniff. The canine unit arrived and conducted the dog-sniff less
than six minutes after the traffic stop began. At that time, Officer RS still had not
completed the tasks related to issuing a traffic ticket, as he was still awaiting the results


                                              6                                     ACM 38538
of the out-of-state license check. Also, there is no evidence the officer was not diligently
pursuing the investigation into the traffic violation. Given this, we conclude that the
traffic stop was not extended in order to conduct the dog-sniff, and the authority for the
seizure had not ended at the time it occurred.

       Second, even if the traffic stop was extended beyond the time reasonably required
to effectuate its purpose, Officer RS reasonably suspected that the appellant was engaged
in criminal conduct relating to illegal drugs, based on a series of acts and observations.
During his initial conversation with the appellant after pulling her over for speeding, the
officer observed suspicious behaviors and indications of additional criminal activity. She
appeared disheveled and nervous, her eyes were not fully open, her hands shook and her
speech was impaired. When asked if she had drugs, the appellant glanced at her car in a
manner the officer deemed suspicious. She was also traveling to an area with a
reputation for drug activity. In light of this and the totality of the remaining
circumstances, we conclude the officer had a particularized and objective basis to suspect
the appellant was involved with illegal drugs. Given this reasonable suspicion of
criminal activity beyond the traffic violation, Officer RS would have been
constitutionally authorized to extend his traffic stop in order to conduct the dog-sniff.

                             II. Lawfulness of the Dog-Sniff

       Soon after the canine unit arrived, Officer MT told the appellant that Stryker was
going to do a sniff around the vehicle. They started at the passenger’s side headlight and
worked counterclockwise. When Stryker got to the driver’s door, Officer MT noticed a
change in his breathing. As the officer continued walking around the car, the dog “went
high,” meaning he reached his paws up the side of the car to get his nose closer to the
open window. Officer MT did not facilitate or encourage the dog to engage in this
behavior.

        Stryker then “squared off” on the car and sat down, exhibiting the behavior he had
been trained to display when detecting the odor of contraband. Based upon his training
and experience in working with the dog, Officer MT believed Stryker had detected the
odor of an illegal drug emanating from the open car window. Following this alert, which
occurred four minutes after the canine unit arrived on scene and ten minutes after the
traffic stop was initiated, Officer MT returned Stryker to his police vehicle.

       Based upon the dog’s alert, Officer RS believed he now had probable cause to
search the appellant’s car. He opened the passenger side door and smelled the odor of
marijuana. Inside a hydration pack, Officer RS found two glass pipes and a substance
that was later tested and confirmed to be marijuana.

       As Officer RS was searching the car, the appellant admitted to one of the other
officers that she indeed had a small amount of marijuana in the car for her personal use.


                                             7                                    ACM 38538
The appellant was taken to a local jail where, during in-processing, she removed a glass
jar containing 5.9 grams of marijuana and a baggie containing 3.7 grams of marijuana
from inside her pants.

       At trial, the appellant moved to suppress the evidence obtained after the traffic
stop on grounds the police officers conducted an unauthorized search of the car’s interior,
in violation of the Fourth Amendment. The military judge denied the motion to suppress.
We review a military judge’s ruling on a motion to suppress for an abuse of discretion.
Rodriguez, 60 M.J. 239 at 246. We review his factfinding under the clearly-erroneous
standard and conclusions of law under the de novo standard. Id. In issuing his ruling, the
military judge made extensive findings of fact, most of which the appellant does not
contest on appeal and which are summarized above.

        A dog-sniff performed on the exterior of a car during a lawful traffic stop does not
amount to a “search” under the Fourth Amendment. Caballes, 543 U.S. at 410;
Indianapolis v. Edmond, 531 U.S. 32, 40 (2000) (stating that a dog-sniff of the exterior of
a car is “much less intrusive than a typical search”) (internal quotation marks and citation
omitted). The appellant primarily takes issue with the military judge’s conclusion that
the dog “did not extend his nose into the passenger compartment” through the open
window and thus the dog-sniff occurred on the exterior of the car. The appellant insists
that Stryker’s nose and paws broke the plane of the driver’s window—amounting to an
“intrusion into the interior of the vehicle—prior to the dog’s alerting; thereby violating
the appellant’s reasonable expectation of privacy without probable cause.” She contends
that the police “learned what they learned only by physically intruding upon the interior
of [the] vehicle while simultaneously engaged in an attempt to find something or obtain
information.” We are not persuaded.

       We have carefully reviewed the record of trial, to include the dashboard video.
We find no error in the military judge’s findings and conclusions on this issue. The
military judge acknowledged Officer MT’s testimony that the dog’s head may have
entered the compartment but concluded, following his own review of the recording, that
the dog’s nose did not break the plane of the open window. This factual finding is
supported by the recording and therefore we cannot find it to be clearly erroneous.
See United States v. Jones, 73 M.J. 357, 362 (C.A.A.F. 2014). We also agree with the
military judge’s conclusion that the dog’s behavior changed as soon as he walked near
the open driver’s window, indicating that he had detected the odor of contraband even
before he placed his front paws on the door.

        Even were we to agree with the appellant that the dog’s nose and paws encroached
upon the interior of the vehicle before he alerted, we would not conclude the search was
illegal. Instead, we concur with the Federal Circuit courts who have concluded the
Fourth Amendment is not violated when a police canine sniffs inside an already open car
window or trunk when not directed to do so by the handler. See United States v. Sharp,


                                             8                                    ACM 38538
689 F.3d 616, 620 (6th Cir. 2012); United States v. Pierce, 622 F.3d 209, 214-16 (3d Cir.
2010); United States v. Lyons, 486 F.3d 367, 373 (8th Cir. 2007); United States v. Stone,
866 F.2d 359, 364 (10th Cir. 1989). In this case, the appellant voluntarily left her
window open when she exited her car, and Stryker’s physical interaction with the car was
spontaneous and not directed by law enforcement. Under these circumstances, we find
no Fourth Amendment violation.

                                         III. Referral of Charges

        As noted above, the three sets of charges in this case—the UA charge, the Ohio
charges, and the SrA B charges—were referred to trial on 21 December 2012. The
appellant does not challenge the validity of this referral. However, she contends that—in
the wake of the military judge’s rulings severing the LSD possession specification and
directing re-investigation of all SrA B charges—the UA charge and the Ohio charges
were effectively withdrawn and later re-referred for improper reasons. The military
judge addressed this claim at trial, finding it to be without merit. In doing so, the judge
determined that the UA charge and the Ohio charges were never withdrawn from the
GCM to which they had been referred on 21 December 2012, and there was thus no issue
as to the validity of their referral. We agree.8

                 Referral of charges requires three elements: a convening
                 authority who is authorized to convene the court-martial and
                 is not disqualified (see R.C.M. 601(b) and (c)); preferred
                 charges which have been received by the convening authority
                 for disposition (see R.C.M. 307 as to preferral of charges and
                 Chapter IV as to disposition); and a court-martial convened
                 by that convening authority or a predecessor (see R.C.M.
                 504).

United States v. King, 28 M.J. 397, 399 (C.M.A. 1989).

      We review de novo whether the withdrawal of charges and re-referral to another
court-martial was for a proper reason. See United States v. Underwood, 47 M.J. 805, 809
(A.F. Ct. Crim. App. 1997) (citing United States v. Koke, 34 M.J. 313 (C.M.A. 1992)).
We review the military judge’s factfinding under the clearly-erroneous standard and his
conclusions of law under the de novo standard. See United States v. Ayala, 43 M.J. 296,
298 (C.A.A.F. 1995) (citations omitted).

      Prior to the resumption of trial on 4-6 November 2013, and during the hiatus that
followed the trial judge’s severing the LSD charge and ordering a re-investigation of the

8
 The government argues that, by pleading guilty, the appellant has waived the right to raise improper referral on
appeal. Assuming arguendo that the issue is not waived, we nevertheless find it to be without merit.


                                                       9                                            ACM 38538
SrA B charges, several things occurred. Among them was a new Article 32, UCMJ,
Investigation of the SrA B charges, with a report dated 12 August 2013.9 The UA charge
and the Ohio charges were not addressed during this new Article 32, UCMJ,
Investigation, and afterward there was some confusion among the parties as to their
status. Even the judge advocates serving the special and general court-martial convening
authorities appeared to misunderstand whether the UA charge and the Ohio charges had
been withdrawn from the GCM to which they had initially been referred. Indeed, on
5 September 2013, an assistant staff judge advocate assigned to the GCM headquarters
signed a “flap” to the charge sheet, dated 19 November 2012, purporting to re-refer the
UA charge, the Ohio charges, and the SrA B charges to the court-martial previously
convened.10

       When trial resumed, the military judge addressed this confusion regarding the
status of the charges. In doing so, he made detailed findings of fact, and ultimately
concluded that “the convening authority did not withdraw the [SrA B] (or other
remaining) charges. Therefore, the Court need not determine whether the [SrA B] (or all
remaining) charges were re-referred.” Having carefully reviewed the record of trial
ourselves, we agree that the charges now before us were never withdrawn from the GCM
to which they were referred on 21 December 2012, and that no re-referral occurred nor
was necessary.

        In addition to disputing the trial judge’s finding that the charges were never
withdrawn, the appellant alleges that the charges in this case were “re-referred for an
improper reason.” Suggesting that the government “manipulated the referral process” in
order to deny her the discovery of evidence to which she was entitled and to gain an
“unfair tactical advantage,” the appellant contends she was the victim of unlawful
command influence (UCI). In reviewing the record, we concur with the military judge
that the government’s processing of this case was not well-managed and “hardly a model
to be emulated.” We also agree with him, however, that there is no evidence of unlawful
command influence, bad faith, or other such impropriety on the part of the government.
We therefore reject this argument.11

9
  In addition to the SrA B charges, the Article 32 IO investigated yet another (or fourth set) of charges, preferred on
3 June 2013. The 3 June 2013 charges were ultimately not referred to trial by the convening authority and are not
material to any issue we address in this appeal.
10
   On 5 September 2013, the same assistant staff judge advocate lined through and initialed Specification 4 of
Charge III (communicating a threat), indicating that the convening authority intended to withdraw and dismiss that
allegation.
11
   We review allegations of unlawful command influence de novo. United States v. Salyer, 72 M.J. 415, 423
(C.A.A.F. 2013) (citing United States v. Harvey, 64 M.J. 13, 19 (C.A.A.F. 2006)). Once actual or apparent
command influence is properly placed at issue, “no reviewing court may properly affirm findings and sentence
unless it is persuaded beyond a reasonable doubt that the findings and sentence have not been affected by the
command influence.” Thomas, 22 M.J. at 394. The defense has the initial burden of raising the issue of unlawful
command influence by presenting “some evidence” of unlawful command influence, meaning the defense “must
show facts which, if true, constitute unlawful command influence.” United States v. Biagase, 50 M.J. 143, 150
(C.A.A.F. 1999); Salyer, 72 M.J. at 423. This “burden of showing potential unlawful command influence is low, but


                                                          10                                              ACM 38538
                                            IV. Sentence Severity

       The appellant contends that the portion of her sentence calling for dismissal is
unduly severe. She argues that her misconduct was relatively minor, as it involved only
marijuana. She claims to have taken responsibility through her plea of guilty and points
to a history of physical and mental disorders, arguing the “evidence calls for mercy and
understanding in evaluating the appropriateness of her sentence.”

       This court reviews sentence appropriateness de novo. United States v. Lane,
64 M.J. 1, 2 (C.A.A.F. 2006); United States v. Baier, 60 M.J. 382, 383–84 (C.A.A.F.
2005). We “may affirm only such findings of guilty and the sentence or such part or
amount of the sentence, as [we find] correct in law and fact and determine[], on the basis
of the entire record, should be approved.” Article 66(c), UCMJ. “We assess sentence
appropriateness by considering the appellant, the nature and seriousness of the offenses,
the appellant’s record of service, and all matters contained in the record of trial.”
United States v. Bare, 63 M.J. 707, 714 (A.F. Ct. Crim. App. 2006), aff’d, 65 M.J. 35
(C.A.A.F. 2007); United States v. Snelling, 14 M.J. 267, 268 (C.M.A. 1982). While we
have a great deal of discretion in determining whether a particular sentence is
appropriate, we are not authorized to engage in exercises of clemency. United States v.
Lacy, 50 M.J. 286, 288 (C.A.A.F. 1999); United States v. Healy, 26 M.J. 394, 395–96
(C.M.A. 1988).

       It is correct that the appellant’s conviction involved only marijuana. The
circumstances of that involvement were, however, aggravated. Hers was more than a
one-time abuse. The defense’s own expert testified that the appellant engaged in a
“maladaptive pattern” of marijuana use. The very night her original UA charge was
referred to trial, the appellant was caught up in the Ohio drug activity. By her own
admission, she was consciously traveling to a recreation area known for drug use and
music raves. Civilian police and staff witnessed an officer of the Air Force engage in
deceptive acts, including the concealment of contraband in a hydration pack and within
the crotch and buttocks areas of her pants.

        Furthermore, the evidence at trial suggested the appellant’s rehabilitation potential
was poor. By the time she was sentenced, she had received two referral officer
performance reports, one nonjudicial punishment, two letters of reprimand, and two
letters of counseling.


is more than mere allegation or speculation.” Salyer, 72 M.J. at 423 (citing United States v. Stoneman, 57 M.J. 35,
41 (C.A.A.F. 2002)). If raised on appeal, the “appellant must show (1) facts which, if true, constitute unlawful
command influence; (2) [] the proceedings were unfair; and (3) [] the unlawful command influence was the cause of
that unfairness.” Salyer, 72 M.J. at 423; Biagase, 50 M.J. at 150. The burden then shifts to the government, who
must prove beyond a reasonable doubt: (1) the predicate facts do not exist; (2) the facts do not constitute unlawful
command influence; or (3) the unlawful command influence did not affect the findings and sentence. Biagase, 50
M.J. at 151.


                                                        11                                             ACM 38538
       We have carefully considered the appellant, the nature and seriousness of the
offenses, the appellant’s record of service, and all matters contained in the record of trial.
We find that the appellant’s approved sentence, which includes a dismissal, 198 days
confinement, and forfeiture of all pay and allowances, was clearly within the discretion of
the convening authority, was appropriate in this case, and was not inappropriately severe.

                             V. Validity of Adjudged Dismissal

       The court-martial in this case adjourned on 6 November 2013. On 18 February
2014, the convening authority took action, approving the appellant’s sentence which
included dismissal from the service. On 1 May 2014, while her appeal was pending
before this court, Air Force authorities issued a DD Form 214, Certificate of Release or
Discharge from Active Duty, purporting to honorably discharge the appellant on the basis
of her nonselection for permanent promotion. The appellant urges us to find that her
“dismissal cannot be executed, and [recognize] that the dismissal was remitted when she
received an administrative discharge prior to its execution.” We decline to do so.

       The interpretation of service regulations is a question of law we review de novo.
United States v. Manuel, 43 M.J. 282, 286 (C.A.A.F. 1995). Likewise, “when an accused
contests personal jurisdiction on appeal, [we] review that question of law de novo.”
United States v. Melanson, 53 M.J. 1, 2 (C.A.A.F. 2000).

        Regardless of the merit of the appellant’s claim as to her purported discharge, we
retain the authority to address this assignment of error as well as all other aspects of the
appeal before us. Our superior court has held that, if a person is discharged
administratively while appellate review is pending, there is “no good reason to hold the
findings and sentence of the court-martial are impaired by the discharge.” United States
v. Speller, 24 C.M.R. 173, 178 (1957). Further, our superior court has repeatedly
indicated that the power of review authorities over the court-martial is unaffected by an
administrative discharge. See United States v. Woods, 26 M.J. 372 (C.M.A. 1988);
United States v. Jackson, 3 M.J. 153 (C.M.A. 1977); United States v. Entner, 36 C.M.R.
62 (1965); United States v. Speller, 24 C.M.R. 173, 178 (1957); United States v. Sippel,
15 C.M.R. 50, 54–55 (1954). Indeed, the appellant concedes that her purported discharge
“does not affect this Court’s ability to review the findings and the sentence[.]” She urges
instead that “this Court should hold that [her] dismissal cannot be executed because she
has already received her honorable discharge.”

       The legal landscape for addressing the issue before us was well articulated in
United States v. Watson, 69 M.J. 415, 416-17 (C.A.A.F. 2011). There, our superior court
declared:




                                              12                                   ACM 38538
              A pretrial administrative discharge terminates court-martial
              jurisdiction over the accused, returning him to civilian status
              by virtue of the discharge. A post-trial administrative
              discharge operates to remit the unexecuted punitive discharge
              portion of an adjudged court-martial sentence.

              A void administrative discharge, such as one obtained by
              fraud, does not preclude either the exercise of court-martial
              jurisdiction or the approval of an unexecuted punitive
              discharge. Likewise, an administrative discharge that is
              suspended by the express terms of a regulation does not
              preclude approval of an unexecuted punitive discharge.

              For purposes of ascertaining the impact of an administrative
              discharge on court-martial proceedings, our Court has
              identified three generally applicable elements of a valid
              discharge: “‘First, there must be a delivery of a valid
              discharge certificate . . . . Second, there must be a final
              accounting of pay made . . . . Third, appellant must undergo
              the ‘clearing’ process required under appropriate service
              regulations to separate him from military service.”

Id. at 416-17 (citations omitted).

        Thus, the question before us is not one of jurisdiction over the appellant, but
whether the issuance of the DD Form 214 served to remit her adjudged dismissal. In
accordance with Watson and the cases cited therein, we must first consider whether this
purported administrative discharge is valid. We do this by addressing the “three
generally applicable elements of a valid discharge,” namely: (1) was a valid discharge
certificate delivered to the appellant, (2) was a final accounting of pay made to her, and
(3) did she undergo the clearing process required to separate her from the service. Id. at
417.

        In considering the record before us, we note that the appellant has provided a copy
of the DD Form 214 in question but has not offered any affidavits nor provided any
further evidence in support of her assignment of error. The government, on the other
hand, has presented affidavits and other documents suggesting that the discharge
certificate issued to the appellant was not valid and that the appellant never underwent the
clearing process required by service guidelines to separate her from the service.

        This leads us to consider whether a fact-finding hearing is necessary to resolve this
issue, in accordance with United States v. DuBay, 37 C.M.R 411 (1967). When there is a
dispute about a factual matter material to a post-trial claim, we need not resort to a


                                             13                                    ACM 38538
post-trial fact-finding hearing if the alleged errors would not warrant relief even if the
factual dispute were resolved in the appellant’s favor. United States v. Ginn, 47 M.J.
236, 243, 248 (C.A.A.F. 1997). Such is the case here.

        Even if we assume the DD Form 214 is valid, we have no evidence from the
appellant, or otherwise, that a final accounting of pay was made or that she underwent the
clearing process required by service guidelines to separate her from military service.
Under these circumstances, we are confident that the Ginn framework would have us
reject the appellant’s claim without ordering a DuBay hearing; and we do so now.
See Fagan, 59 M.J. at 238 (cautioning military law practitioners “that mere submission
of post-trial affidavits does not usually require an evidentiary hearing in order to resolve a
post-trial collateral claim”) (citing United States. v. Dykes, 38 M.J. 270, 273 (C.A.A.F.
1993)).

                                      VI. Recusal of Military Judge

       The appellant argues that she was prejudiced by the military judge’s refusal to
recuse himself from her court-martial. The appellant claims the military judge should
have done so because of his reactions to her behavior during her arraignment
proceedings. She also claims the military judge should have recused himself because, at
the point in the proceedings when the defense moved for recusal, defense counsel
anticipated calling the military judge as a fact witness as to matters involving the
appellant’s pretrial confinement. We reject this assignment of error.12

       “An accused has a constitutional right to an impartial judge.” United States v.
Butcher, 56 M.J. 87, 90 (C.A.A.F. 2001). “[A] military judge shall disqualify himself or
herself in any proceeding in which that military judge’s impartiality might reasonably be
questioned.” R.C.M. 902(a). When a military judge’s impartiality is challenged on
appeal, our standard of review is abuse of discretion. United States v. Burton, 52 M.J.
223, 226 (C.A.A.F. 2000); United States v. Reynolds, 24 M.J. 261, 265 (C.M.A. 1987).

        The test is “whether, taken as a whole in the context of this trial, a court-martial’s
legality, fairness, and impartiality were put into doubt by the military judge’s actions.”
Id. (citations and internal quotation marks omitted). The test is objective: “any conduct
that would lead a reasonable man knowing all the circumstances to the conclusion that
the judge’s impartiality might reasonably be questioned.” United States v. Kincheloe,
14 M.J. 40, 50 (C.M.A. 1982) (citations and internal quotation marks omitted). As
recusal based on the appearance of bias is intended to promote public confidence in the
integrity of the judicial process, what matters is not the reality of bias or prejudice but its
appearance. Hasan v. Gross, 71 M.J. 416, 418-19 (C.A.A.F. 2012).
12
  The government urges that, by her plea of guilty and by the term in her pretrial agreement agreeing to “waive all
waivable motions,” the appellant has waived the opportunity to raise the recusal issue on appeal. Even assuming
waiver does not apply, we find the assignment of error to be without merit.


                                                        14                                            ACM 38538
       “While military judges are obliged to disqualify themselves when they lack
impartiality, they are equally obliged not to disqualify themselves when there is no
reasonable basis for doing so.” Burton, 52 M.J. at 226 (citation omitted). “There is a
strong presumption that a judge is impartial, and a party seeking to demonstrate bias must
overcome a high hurdle, particularly when the alleged bias involves actions taken in
conjunction with judicial proceedings.” United States v. Quintanilla, 56 M.J. 37, 44
(C.A.A.F. 2001).

        The 22 March 2013 VTC arraignment of the appellant was scheduled to begin at
0800. However, the start was delayed briefly, until 0804, because the appellant arrived
late. Shortly thereafter, when the military judge spoke to the appellant for the first time
on the record, she remained seated. In response, the military judge asked, “Would you
like to rise when you address the Court, Lieutenant Harrell?” Captain (Capt) PH, who
served as defense counsel for the appellant during pretrial and arraignment proceedings
and was thereafter released by her, states in an affidavit, “It appeared to me that the
military judge was upset by First Lieutenant Harrell’s tardiness as well as her perceived
lack of decorum in the courtroom.” Capt PH noted further:

                    After First Lieutenant Harrell released me, the military
             judge excused me from counsel’s table. I remained in the
             gallery and was present when First Lieutenant Harrell’s cell
             phone rang while she was seated at counsel’s table and
             speaking with the military judge. It appeared to me the
             military judge was irritated by her cell phone ringing.

       Beyond these subjective observations of Capt PH, we find no evidence of hostility
on the part of the military judge. The military judge had a duty to maintain the dignity
and decorum of the proceedings, and we find no improper impact, real or perceived, upon
the appellant’s court-martial arising from any response by the trial judge.
See R.C.M. 801(a)(1)-(2) (stating a military judge shall “ensure dignity and decorum of
the proceedings are maintained”); see also UNIFORM RULES OF PRACTICE BEFORE AIR
FORCE COURTS-MARTIAL (R.P.C.M.) 4.5 (6 June 2013) (“All parties will be punctual for
all sessions of the court-martial.”); R.P.C.M. 4.9(B) (“All beepers, audible pagers, and
cell phones must be turned off prior to entering the courtroom.”).

       Similarly, we find no merit to the appellant’s claim that the military judge was
required to recuse himself because he was a potential witness. As noted above, the
appellant’s arraignment occurred on 22 March 2013. On 28 March 2013, she was placed
in pretrial confinement based upon a number of alleged offenses. Among these
allegations were claims that she had reported late to her arraignment and had been
reprimanded by the military judge for improper etiquette during that proceeding. In a
motions hearing held on 17 June 2013 regarding the pretrial confinement decision, the


                                            15                                   ACM 38538
defense attempted to call the military judge to testify to these matters.     The military
judge denied this request.

        We find that the military judge did not abuse his discretion in denying the defense
request that he testify. See United States v. McElhaney, 54 M.J. 120, 126 (C.A.A.F.
2000) (stating that a military judge’s ruling denying a motion to compel production of a
witness is reviewed for an abuse of discretion). Having properly determined that he
would not be a witness in the case, any argument that he must recuse himself on the basis
of his becoming a witness was thereafter moot.

       We find no violation of the appellant’s constitutional right to an impartial judge.
Taken as a whole in the context of this trial, the court-martial’s legality, fairness, and
impartiality were not put into doubt by the military judge’s actions. A reasonable person
observing this court-martial would not question the military judge’s impartiality. We
hold that the military judge did not abuse his discretion in refusing to recuse himself.

                           VII. Role of the Staff Judge Advocate

       As discussed above, we have rejected the appellant’s claim that the convening
authority withdrew and improperly re-referred charges against her. When the appellant
raised this issue at trial, Colonel (Col) SE, the SJA to the general court-martial convening
authority, was called to testify regarding the circumstances of the attempted withdrawal
and re-referral of certain charges in September 2013. Following that testimony, the
military judge sua sponte stated his belief that it would be prudent for Col SE to not
provide post-trial advice to the convening authority given his testimony about the charges
and specifications.

       Col SE subsequently signed the post-trial SJA recommendation (SJAR) provided
to the convening authority. The appellant now argues for the first time that Col SE’s
testimony disqualified him from acting as the SJA and signing the SJAR. The appellant
asks this court to order new post-trial processing with a different SJA to advise the
convening authority.

       Whether an individual is disqualified from serving as the SJA is a question of law
we review de novo. United States v. Taylor, 60 M.J. 190, 194 (C.A.A.F. 2004).
However, the appellant has an “initial burden of making a prima facie case” that the SJA
[] served in a disqualifying role. United States v. Wansley, 46 M.J. 335, 337 (C.A.A.F.
1997).

        R.C.M. 1106(b) states that certain personnel—including court members, military
judges, trial and defense counsel, and investigating officers—are disqualified from later
acting as SJA to any convening authority in the same case. The Rule’s discussion also
states that the SJA may be ineligible where the SJA “testified as to a contested matter


                                             16                                   ACM 38538
(unless the testimony is clearly uncontroverted) . . . .” Our superior court has similarly
held that an SJA who testifies as to a contested issue is disqualified from later advising
the convening authority as SJA in the case, because “a person who testifies in a case and
later has to assess his own testimony is not likely to give it less than absolute credibility
and the fullest possible effect.” United States v. Choice, 49 C.M.R. 663, 665 (C.M.A.
1975). On the other hand, “testifying as to a matter of formality or giving testimony that
is uncontroverted does not disqualify the SJA or legal officer.” Wansley, 46 M.J. at 337.
The test to be applied in differentiating the two situations is one of “objective
reasonableness”; in other words, “[i]f from [the SJA’s] testimony, it appears that he has a
personal connection with the case, he may not act as reviewing authority. On the other
hand, if his testimony is of an official or disinterested nature only, he may properly
review the record.” Choice, 49 C.M.R. at 665 (quoting United States v. McClenny,
18 C.M.R. 131, 137 (C.M.A. 1955)).

       Applying this objective reasonableness test to the instant case, we find that Col SE
was not disqualified from advising the convening authority in the post-trial review
process. A fair reading of his testimony on the defense motion indicates only an official
interest in the referral process. His testimony was relatively brief, objective, and straight-
forward. Col SE revealed no predisposition as to the issue’s outcome. The military
judge adopted Col SE’s testimony into his findings of fact, indicating there was little
factual dispute about the matters to which Col SE testified.13 Under these circumstances,
we find that it was objectively reasonable for Col SE to sign the post-trial
recommendation and that the recommendation itself was impartial.

                                                  Conclusion

       The approved findings and the sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Articles 59(a)
and 66(c), UCMJ.         Accordingly, the approved findings and the sentence are
AFFIRMED.


                 FOR THE COURT


                 STEVEN LUCAS
                 Clerk of the Court




13
  It is worth noting that the matter about which Col SE testified—the re-referral issue—was not raised by the
defense in its clemency request.


                                                        17                                             ACM 38538